DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/02/2022 has been considered and entered.  The amendment overcomes the rejections in view of Baur et al. (EP 376236) or in view of Kamata et al. (US 2014/0194332) have been overcome for failure to teach polyalkylene glycols (PAGs) of butylene oxide with a polyol to provide an oxygen to carbon ratio of 0.29 to 0.38.  Therefore, the previous rejections are withdrawn and all claims are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  In claim 12 on the bottom line, please delete the statement “by weight/mol” to now recite “weight/weight”


Allowable Subject Matter
Claims 12, 21, 23 – 26, 28 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: Bauer et al. (EP 376236) teaches PAGs formed from reaction of butylene oxide and alcohol but fails to teach the alcohol is a polyol as claimed.  Kamata et al. (US 2014/0194332) teaches PAGs formed by reacting C2-C6 oxide such as butylene oxide with alcohol having oxygen to carbon ratio of 0.45 to 0.58 but fails to teach the oxygen to carbon ratio 0.29 to 0.38 of the claims.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771